Edwards, J,
was of opinion, that no prosecution for obstructing the passage of the mail could be supported, without showing a written contract with the postmaster-general.
Livingston,!, inclined to think, that an indictment might be so framed as to subject the defendant, without proof of a written contract; yet as this indictment states a contract, which is not impertinent or foreign to the cause, he was clearly of opinion that it ought to be proved. The court will be more strict, he added, in requiring proof of the matters alleged in a criminal than in a civil case.
The District Attorney rose, and said he would enter a nolle prosequi.
Livingston, J. observed, that the defendant was entitled to a verdict of acquittal, if' he wished it. f
The defendant’s counsel said, he wished for a verdict;,
The District Attorney and Wolcott, for the prosecution.
Goodrich, Daggett and Dwight, for the defendant.
Livingston, J. then addressed the jury thus: No evidence at all being adduced against the defendant, it, will be your duty, without leaving your seats, to find a verdict of hot guilty.
The jury ^immediately found a verdict accordingly.